Title: Enclosure: Joseph Milligan’s Invoice for Books Bought for Thomas Jefferson, 6 May 1815
From: Milligan, Joseph,Gray, William F.
To: Jefferson, Thomas


      
         Fredg May 6th 1815
      
      Mr Joseph Miligan
      
        
          
          Bot. of William F. Gray
        
        
          
          1 Marshalls Life of Washington
          $17.50
        
        
          
          1 Stewart on the Mind
          5.00
        
        
          
          1 Coopers Justinian
          6.00
        
        
          
          1 Walkers Dictionary
          3.50
        
        
          
          1 Medical Companion
          3.00
        
        
          
          1 Thompsons Four Gospell Gospels
          1.50
        
        
          
          1 Priestley’s Charts of Biography
          2.00
        
        
          
          1 Criminal Recorder
          1.00
        
        
          
          
          $39.50
        
        
          
          4 Exposition50
          200
        
      
    